1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF ALASKA
5
6
7    ESTATE OF JOSEPH MURPHY,                           )
                                                        )
8                           Plaintiff,                  )      1:17-CV-00010 JWS
                                                        )
9             vs.                                       )      ORDER AND OPINION
                                                        )
10                                                      )      [Re: Motion at docket 53]
     STATE OF ALASKA, DEPARTMENT OF                     )
11   CORRECTIONS, et al.,                               )
                                                        )
12                          Defendants.                 )
                                                        )
13
14                                       I. MOTION PRESENTED
15            At docket 53 plaintiff Estate of Joseph Murphy (“Plaintiff”) asks the court to
16   conduct an in camera review of certain personnel and disciplinary records of defendant
17   Jill Robinson (“Robinson”). Robinson responded at docket 68. Plaintiff replies at
18   docket 74. Oral argument was not requested and would not be of assistance to the
19   court.
20                                         II. BACKGROUND
21            Joseph Murphy (“Murphy”) was sent to the Lemon Creek Correctional Center
22   (“Lemon Creek”) from Bartlett Regional Hospital on August 13, 2015, to be temporarily
23   detained for alcohol detoxification and suicide monitoring pursuant to AS 47.37.170.
24   Early the next morning he complained to Robinson, a nurse at Lemon Creek, of chest
25   pains and requested his medication. Plaintiff alleges that Robinson did not obtain
26   Murphy’s medication and did not follow-up or monitor his condition. Plaintiff alleges that
27   Murphy made two subsequent requests for medication to other Lemon Creek staff
28   members but his requests went unheeded. According to Plaintiff, a Lemon Creek video
     shows Murphy collapsing in his cell twenty-six minutes after he first requested his
1    medications from Robinson. He was declared dead about an hour later, after
2    resuscitation efforts failed.
3                                         III. DISCUSSION
4           As part of Plaintiff’s 42 U.S.C. § 1983 claim against Robinson, Plaintiff served
5    various requests for production, including the following:
6           1)     RFP No.1 – production of Robinson’s state employee personnel file;
7           2)     RFP No. 4 – production of any written or recorded statements or
8                  communications regarding Joseph Murphy, the death of Joseph Murphy,
9                  investigations into the death of Joseph Murphy, or the Department of
10                 Corrections’s November 13, 2015 Administrative Review by Dean Williams
11                 and Joe Hanlon;
12          3)     RFP No. 7 – production of any writing received or sent by Robinson in
13                 which she discusses Joseph Murphy and/or her care and treatment of
14                 him.
15   Robinson objected to the three requests based on her right to privacy under
16   AS 39.25.080 and Article I § 22 of the Alaska Constitution and based on medical peer
17   review privilege. After the court’s issuance of an order at docket 48 regarding the
18   applicability of AS 39.25.080 to Defendant Corcoran’s personnel file, Robinson
19   narrowed the basis of her objection to medical peer review privilege, set forth at
20   AS 18.23.030.
21          The medical peer review privilege statute protects the proceedings of and
22   records generated by a medical peer review organization and protects the investigative
23   process used by the organization.1 The statute states as follows:
24          (a) Except as provided in (b) of this section, all data and information acquired
            by a review organization in the exercise of its duties and functions shall be
25          held in confidence and may not be disclosed to anyone except to the extent
            necessary to carry out the purposes of the review organization and is not
26          subject to subpoena or discovery. Except as provided in (b) of this section, a
27
28          1
             See Mat-Su Valley Med. Ctr., LLC v. Bolinder, 427 P.3d 754, 763-64 (Alaska 2018).

                                                  -2-
1           person described in AS 18.23.020 may not disclose what transpired at a
            meeting of a review organization except to the extent necessary to carry out
2           the purposes of a review organization, and the proceedings and records of a
            review organization are not subject to discovery or introduction into evidence
3           in a civil action against a health care provider arising out of the matter that I
            the subject of consideration by the review organization. Information,
4           documents, or records otherwise available from original sources are not
            immune from discovery or use in a civil action merely because they were
5           presented during proceedings of a review organization, nor may a person who
            testified before a review organization or who is a member of it be prevented
6           from testifying as to matters within the person's knowledge, but a witness may
            not be asked about the witness's testimony before a review organization or
7           opinions formed by the witness as a result of its hearings, except as provided
            in (b) of this section.2
8
     Disclosure of information and details deemed confidential under the statute constitutes
9
     a misdemeanor.3 The parties agree that the Department of Corrections’ peer review
10
     committee qualifies as a “review organization” for purposes of the statute.4
11
            In her response to Plaintiff’s motion, Robinson drops her objection to turning over
12
     her personnel file for an in camera view after confirming that her file does not contain
13
     any peer review committee materials. She agrees to produce her personnel file for in
14
     camera review “according to the procedure . . . followed by this Court in regards to
15
     Defendant Corcoran’s personnel records.”5
16
            She maintains her objection to Plaintiff’s RFP No. 4 and RFP No. 7, arguing the
17
     medical peer review privilege statute prevents her from fully complying with these two
18
     requests, which ask for statements, communications, or writings related to Joseph
19
     Murphy, his care, his death, and investigations into his death. She asserts that “[a]ll
20
     non-privileged materials responsive to Plaintiff’s discovery requests Nos. 4 and 7 that
21
     are in Ms. Robinson’s care, custody or control, including Mr. Murphy’s medical records
22
23
24
            2
25          AS 18.23.030(a).
            3
26          AS 18.23.040.
            4
27          The term “review organization” is defined in AS 18.23.070.

28          5
            Doc. 68 at p. 4.

                                                  -3-
1    and Ms. Robinson’s incident report, have been disclosed by Ms. Robinson,”6 but she
2    argues that she cannot turn over other unspecified materials because of the peer review
3    privilege statute.
4           Much of Robinson’s briefing is devoted to arguing that Alaska’s peer review
5    privilege is applicable in this federal case. She argues that because Alaska criminalizes
6    a violation of the privilege, the issue presented here is different from Agster v. Maricopa
7    County,7 where the Ninth Circuit emphasized that federal common law preempts state
8    law on questions of privilege and declined to create a federal common law privilege for
9    materials related to a peer review conducted by a correctional facility. Even assuming
10   Agster is distinguishable and the state statute applies to this case, Robinson has not
11   met her burden to show that her objection to producing the requested materials on the
12   basis of peer review privilege is proper.8
13          Despite the protections afforded a medical peer review committee and evidence
14   acquired by a committee, a litigant may nonetheless seek “[i]nformation, documents, or
15   records otherwise available from original sources” or information on matters within an
16   individual’s “person[al] knowledge.”9 However, as the Alaska Supreme Court recently
17   clarified, the litigant must seek such outside evidence from another source and not the
18   committee or a committee member.10 That is, the committee and its members cannot
19   be forced to turn over evidence in its possession even if the evidence originated outside
20   of the review process; the litigant must instead obtain the evidence elsewhere. Here,
21   Plaintiff is not asking the review committee or any of its members for evidence obtained
22
23          6
             Doc. 68 at pp. 9-10.
24          7
             422 F.3d 836 (9th Cir. 2005).
25          8
            Indeed, in its reply brief Plaintiff withdraws the preemption argument from the motion
26   and asserts that it need not be decided at this time.
            9
27           AS 18.23.030(a).

28          10
                Mat-Su Valley Medical Center, LLC v. Bolinder, 427 P.3d 754 (Alaska 2018).

                                                    -4-
1    for or used in its proceedings, nor is Plaintiff asking Robinson to obtain anything from
2    the committee. Rather, Plaintiff is asking Robinson for any relevant communications
3    that are in her possession, custody, and control.
4           Robinson has not provided any information about the nature of specific materials
5    in her possession which she believes are protected under the statute, and therefore the
6    court cannot craft any specific directive. Instead, the court can only stress that under
7    the statute “[i]nformation, documents, or records otherwise available from original
8    sources are not immune from discovery or use in a civil action merely because they
9    were presented during proceedings of a review organization.”11 Indeed, cases
10   construing similar state statutes explain that information “available from a source other
11   than the committee does not become privileged simply by being acquired by the review
12   committee.”12 Here, the review committee’s evidence generally consisted of
13   documents, videos, and interviews.13 In RFP No. 4 and No. 7 Plaintiff is not asking for
14   videos or information about what Robinson said in her interview; he asks only for written
15   communications. The fact that Robinson may have provided existing communications
16   in her possession to the committee as part of its review does not make them privileged.
17   Robinson has not indicated she has in her possession written testimony or statements
18   she or others prepared specifically for the committee.
19          The statute also prevents disclosure of information about what transpired at a
20   committee meeting or disclosure of committee records and findings. Given that
21   disclosure of confidential information is a misdemeanor, it is unlikely that Robinson has
22   in her possession, custody, or control any materials about the committee meetings or
23   any committee records generated as a result of the review process. Indeed, the
24
25          11
             AS 18.23.030(a).
26          12
            McGee v. Bruce Hosp. Sys., 439 S.E.2d 257, 260 (S.C. 1993), quoted in Mat-Su Valley
27   Med. Cent., 427 P.3d at 767.

28          13
             Doc. 69 at p. 2, ¶ 2.

                                                 -5-
1    affidavit from the Deputy Director of Health and Rehabilitation Services for the
2    Department of Corrections at the time of the peer review states that “[a]ll documents
3    related to the event were stored in the DOC executive Office.”14 There is nothing to
4    suggest that Robinson has or had any access to these stored materials.
5                                         IV. CONCLUSION
6           For the reasons above, the motion at docket 53 is granted as follows: (1) The
7    court will conduct an in camera review of Robinson’s personnel file on the same
8    conditions and terms set out in its order at docket 48 addressing Defendant Corcoran’s
9    personnel records. (2) Robinson is directed to produce any materials in her possession,
10   custody, or control that are responsive to RFP No. 4 and RFP No. 7 in accordance with
11   the guidance provided herein. In the event Robinson has communications in her
12   custody that she believes are responsive to Plaintiff’s requests but subject to the
13   privilege, she is directed to provide general details about the nature of the
14   communication—what type of communication it is; when it was generated; to whom the
15   communication or statement was provided and when—to Plaintiff and confer with
16   Plaintiff regarding the withheld material. If the parties are unable to reach an agreement
17   on any withheld item, Plaintiff may file a subsequent motion seeking the court’s
18   guidance.
19          Robinson shall deliver the materials for in camera review within 14 days.
20   Materials provided on a disk must be accompanied by a paper index describing each
21   item in the manner used by defendant Corcoran.
22          DATED this 19th day of December 2018.
23
                                               /s/ JOHN W. SEDWICK
24                                   SENIOR JUDGE, UNITED STATES DISTRICT COURT
25
26
27
28          14
             Doc. 69 at p. 2, ¶ 6.

                                                 -6-
